DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant’s election of Group I, claims 1-13 in the reply filed on 05/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
	Claims 1-13 and 22-27 are currently pending in this application, with claims 14-21 being cancelled.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (Pub. No. US 2013/03226914). With respect to claims 1 and 13), Lopez discloses an article of footwear (court shoe 10, see figure 1-2) for a hallux valgus sufferer (court shoes with particular comfort features and in particular relates to a woman's shoe construction that helps relieve the symptoms of bunions for the wearer) the article of footwear comprising: an upper (12, see figure 4) having an outer layer (exterior leather layer 16) and an inner layer (elastomeric polyurethane fiber layer 20, see figure 4), the inner layer comprising an elastic panel (intermediate layer 20 is formed of a stretch fabric positioned between the outer leather layer 16 and the interior leather layer 17) arranged to cover the first and/or fifth metatarsophalangeal joint of a user (see figures 1-2); a midsole (insole layer 22, see figures 4-5) comprising a first layer (additional padding 23 at the ball position to ease pressure at the metatarsal area of the wearer and thus help alleviate discomfort) and a second layer (insole layer 22), wherein the second layer (22, see figure 5) is arranged to line a footbed (layer 15 .
	With respect to claim 12, Lopez discloses a shock resisting heel piece (heel cap 27, see figure 1).
Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Pauk et al. (Pub. No. US 2017/0273403). Lopez discloses that the intermediate layer 20 is formed of a stretch fabric positioned between the outer leather layer 16 and the interior leather layer 17. In exemplary embodiments, the stretch fabric 20 is spandex, one commercial version of which is sold under the Lycra.RTM. trademark. Spandex is an elastomeric polyurethane fiber than can be repeatedly stretched without breaking, and that will return to its original length. Lopez does not disclose the elastic panel to be made from a layer of polychloroprene; and wherein the polychloroprene is foamed polychloroprene. .
	With respect to claim 2, the elastic modulus of the elastic panel (elastomeric polyurethane fiber than can be repeatedly stretched without breaking, and that will return to its original length and/or neoprene) can between two and three orders of magnitude lower than the elastic modulus of a material of the outer layer (leather). Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
s 6-7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brandstatter (Pub. No. US 20130000146). Lopez as described above discloses all the limitations of the claims except for the midsole further comprising an anti-pronation element; and wherein the anti-pronation element is made from polyurethane memory foam. Brandstatter discloses an article of footwear, wherein a pronation support 21 is integrated in the midsole 16. The pronation support 21 is disposed in the region of the arch of the foot 23 on an inner rand 24 of the midsole 16, and provides a moderate control over pronation or stabilization of the arch of the foot. The pronation support 21 can be made of made of ethylene vinyl acetate (EVA) and/or polyurethane (PU). Therefore, it would have been obvious to one of ordinary skill in the art to provide an anti-pronation element to the article of footwear of Lopez as taught by Brandstatter to provide a moderate control over pronation or stabilization of the arch of the foot. 
	It would have been obvious to one of ordinary skill in the art to make the anti-pronation element of Lopez/Brandstatter from polyurethane memory foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and cost of manufacturing.
	With respect to claim 25, Brandstatter discloses a soft textile insole. Therefore, it would have been obvious to one of ordinary skill in the art to provide 
	With respect to claim 26, Brandstatter discloses a shock resistant heel-piece (heel cushion 26, see figure 1).
	With respect to claim 27, Lopez/Brandstatter discloses a court shoe.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Pyle et al. (US 6,038,790). Lopez as described above discloses all the limitations of the claims except for the article of footwear comprising an insole having a lining arranged to accommodate the foot of the user. Pyle et al.  discloses an article of footwear having a sole 14 that includes an insole 16, a midsole 18 and an outsole 20. A sockliner 22 disposed within the shoe 10 on top of the sole 14 has a cloth layer 22A for absorbing moisture and a cushioning layer 22B of polyether polyurethane material. Therefore, it would have been obvious to one of ordinary skill in the art to provide an insole having a lining arranged to accommodate the foot of the user to the footwear of Lopez et al. for absorbing moisture while cushioning the foot.
	Claims 5 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle et al. (US 6,038,790) in view of Lopez. Pyle et al. discloses an article of footwear for a hallux valgus sufferer, the article of footwear (court shoe, see figures 1-3) comprising: an upper (upper 12) having an outer layer and an inner layer (the construction of the upper 12 shown in the drawings is an exemplary construction for an athletic shoe. It is to be understood that the .
	Pyle et al. does not disclose the upper to have an outer layer and an inner layer comprising an elastic panel arranged to cover the first and/or fifth metatarsophalangeal joint of a user. Lopez discloses an article of footwear for a hallux valgus sufferer comprising: an upper (12, see figure 4) having an outer layer (exterior leather layer 16) and an inner layer (elastomeric polyurethane fiber layer 20, see figure 4), the inner layer comprising an elastic panel (intermediate layer 20 is formed of a stretch fabric positioned between the outer leather layer 16 and the interior leather layer 17) arranged to cover the first and/or fifth metatarsophalangeal joint of a user (see figures 1-2). Therefore, it would have been obvious to one of ordinary skill in the art to make the upper of Pyle et al. to have an outer layer and an inner layer comprising an elastic panel arranged to 
	With respect to claim 22, Pyle et al. discloses an article of footwear having a sole 14 that includes an insole 16, a midsole 18 and an outsole 20. A sockliner 22 disposed within the shoe 10 on top of the sole 14 has a cloth layer 22A for absorbing moisture and a cushioning layer 22B of polyether polyurethane material. 
	With respect to claim 23, Pyle et al. discloses a shock resistant heel-piece (Cushion 44H, see figure 4).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle et al./Lopez as applied to claim 5 above, and further in view of Orvitz (US 8,069,586). With respect to claims 7-10, Pyle et al. discloses the cushion 44 is preferably made of a polyether polyurethane and has a specific gravity of about 1.05+-0.05 The polyether polyurethane material is stirred as the cushion 44 is being formed to introduce relatively large air bubbles (on the order of 0.1-0.5 mm). The air bubbles are believed to enhance the cushioning provided by the cushion 44. The midsole 18 formed of ELON. The midsole 18 is formed by a conventional ethylene vinyl acetate (EVA) process well known to those of .
	The combination of Pyle et al./Lopez/Orvitz discloses wherein the first, second and third layers are made from urethane memory foam; wherein the first layer is made of a urethane memory foam having higher compression force deflection properties and resilience properties than the compression force deflection properties and resilience properties of the urethane memory foam of .
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are uppers with elastic pales analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
11/06/2022